Stacy, C. J.
It is conceded that both parties claim title to the land in question under Gaither B. Ferguson; the plaintiff by descent and *377assignment; the defendant by deed and devise. Prior ownership of the land, therefore, by Gaither B. Ferguson may be taken as a “fixed fact” so far as the present action is concerned. Newlin v. Osborne, 47 N. C., 164; Stewart v. Cary, 220 N. C., 214, 17 S. E. (2d), 29, 144 A. L. R., 1287.
The trial court was of opinion that the deed of 3 August, 1937, from Gaither B. Ferguson to Dollie Ferguson appeared on its face to be a deed of gift, Reeves v. Miller, 209 N. C., 362, 183 S. E., 294, and held it to be void because not registered within two years after its making as required by G. S., .47-26. This ruling is not challenged by either party. It accords with the plaintiff’s view, and the defendant is not appealing. See Winstead v. Woolard, 223 N. C., 814, 28 S. E. (2d), 507.
The question then arose and the case was made to turn on whether Gaither B. Ferguson devised the land to his wife under the following clause in his will.'
“Second: I will, devise and bequeath to my beloved wife all my personal property, horses, cattle, sheep, hogs, and all farming tools of all kinds, engines, automobiles, wagons and all moneys, notes, mortgages, in fact, everything that I possess.”
It is the contention of the plaintiff that only personal property passed under this provision; that the operation of the words “everything that I possess” is restrained by the language with which they are associated, and that the testator died intestate as to his land. Brawley v. Collins, 88 N. C., 605; McCallum v. McCallum, 167 N. C., 310, 83 S. E., 250; Capehart v. Burrus, 122 N. C., 119, 29 S. E., 97; S. c. (on rehearing), 124 N. C., 48, 32 S. E., 378; Alexander v. Alexander, 41 N. C., 229. The trial court held otherwise, and the appeal presents for review the correctness of this ruling.
In searching for the intent of the testator, as expressed in the language used by him, we start with the presumption that one who makes a will is of disposing mind and memory and does not intend to die intestate as to any part of his property. Holland v. Smith, 224 N. C., 255, 29 S. E. (2d), 888; Gordon v. Ehringhaus, 190 N. C., 147, 129 S. E., 187; Case v. Biberstein, 207 N. C., 514, 177 S. E., 802; Foust v. Ireland, 46 N. C., 184. “There is always a presumption that a testator did not intend to die partially testate and partially intestate.” McCullen v. Daughtry, 190 N. C., 215, 129 S. E., 611. Testacy presupposes no intestacy. Reeves v. Reeves, 16 N. C., 386. “The rule, ut res magis valeat quam pereat, comes in aid of the general presumption, that one who makes a will intends to dispose of all of his property.” Boyd v. Latham, 44 N. C., 365.
Even where a will is reasonably susceptible’ of two constructions, the one favorable to complete testacy, the other consistent with partial intes*378tacy, in application of the presumption, the former construction will be adopted and the latter rejected. Holmes v. York, 203 N. C., 709, 166 S. E., 889; Morris v. Waggoner, 209 N. C., 183, 183 S. E., 353. This does not mean, however, that one must choose between a will or no will. A testator may elect to dispose of part of his property by will, and leave the remainder for disposition as in case of intestacy. Kidder v. Bailey, 187 N. C., 505, 122 S. E., 22; McCallum v. McCallum, supra; Galloway v. Carter, 100 N. C., 111, 5 S. E., 4. The intention of the testator is the paramount consideration in the construction of his will. Heyer v. Bulluck, 210 N. C., 321, 186 S. E., 356. All rules of construction, therefore, are in aid of discovering the testator’s intent, and effectuating it, unless it be contrary to some rule of law or at variance with public policy. Jolley v. Humphries, 204 N. C., 672, 167 S. E., 417; Ellington v. Trust Co., 196 N. C., 755, 147 S. E., 286.
In addition to this presumption against partial intestacy, there is nothing in item two of the testator’s will to restrict or to limit the property passing thereunder to personal property or to property of a like nature with that designated. Case v. Biberstein, supra; Wilce v. Wilce, 7 Bing., 664; Anno. 128 A. L. R., 822. The rule of ejusdem generis is not generally applied to the residuary clause in a will or to what amounts to a residuary clause, for to do so would usually result in a partial intestacy, and as stated above, the presumption of law is against such intention. Gordon v. Ehringhaus, supra; Faison v. Middleton, 171 N. C., 170, 88 S. E., 141; Anno. Cas. 1917-E 72; In re Champion, 45 N. C., 246; Anno. 128 A. L. R., 825. “The law does not favor a condition of intestacy, and we should be slow to adopt a construction leading to such result.” Crouse v. Barham, 174 N. C., 460, 93 S. E., 979. See, also, Allen v. Cameron, 181 N. C., 120; Powell v. Woodcock, 149 N. C., 235, 62 S. E., 1071; Harper v. Harper, 148 N. C., 453, 62 S. E., 553; Austin v. Austin, 160 N. C., 367, 76 S. E., 272.
It may be noted that the testator uses the word “devise” which usually signifies a gift of real property by will, though it may be extended to embrace personal property where so intended by the testator. McCorkle v. Sherrill, 41 N. C., 173. In the instant case, the testator also uses the word “bequeath,” which aptly applies to a gift of personal property by will. Then, as if to make assurance doubly sure, he concludes with the words, “in fact, everything that I possess.” This language is broad enough to cover both realty and personalty. Hollowell v. Manly, 179 N. C., 262, 102 S. E., 386; Chamberlain v. Owings, 30 Md., 447.
The terms employed by a testator to dispose of his property are to be given their well-known legal or technical meaning, unless it appear from the will itself that they were used in some other permissible sense. Whit*379ley v. Arenson, 219 N. C., 121, 12 S. E. (2d), 906; Goode v. Hearne, 180 N. C., 475, 105 S. E., 5; May v. Lewis, 132 N. C., 115, 43 S. E., 550; Grandy v. Sawyer, 62 N. C., 8. So, here, if we ascribe to tbe words used by tbe testator tbeir usual signification, tbey seem quite sufficient to pass tbe land as well as tbe personal property. Pate v. Lumber Co., 165 N. C., 184, 81 S. E., 132; Jones v. Myatt, 153 N. C., 225, 69 S. E., 135; Foil v. Newsome, 138 N. C., 115, 50 S. E., 597; Page v. Foust, 89 N. C., 447.
Tbe Chancery Court of New Jersey in Tzeses v. Tenez Const. Co., 95 N. J. Eq., 145, 122 Atl., 371, held that tbe words “all I have in clothes, money, jewelry, in fact all I have” were sufficient to carry tbe testator’s real estate. See I Page on Wills (2d Ed.), sec. 834.
In Harrell v. Hoskins, 19 N. C., 479, Gaston, J., speaking for tbe Court, said: “Tbe words ‘all my property,’ unless tbey are explained by other words in tbe will to have a different meaning, embrace every subject of property and every interest therein which belonged to tbe testator.” “Everything that I possess” would seem to be tbe full equivalent of “all my property.”
Tbe plaintiff concedes that tbe dispositive and descriptive words in item two of tbe will, unless restricted by tbe context or by tbe circumstances surrounding tbe testator at the time, are sufficient to pass tbe land. Tbe testator executed a deed of gift to bis wife for tbe land on tbe same day that be made bis will. Tbe parties draw opposite conclusions from this circumstance. . Tbe plaintiff says tbe testator owned no land at tbe time of tbe execution of bis will, and hence be could not have bad tbe land in mind. Tbe defendant says tbe clear intent of her bus-band was to give her tbe property, if not by bis deed, then by bis will. Tbe all-inclusive expression “everything that I possess” would embrace all of testator’s property, however acquired. Tbe will speaks as of tbe date of the death of tbe testator, and any property acquired after its making, by reversion or otherwise, would be subject to its terms. G. S., 31-41; Faison v. Middleton, supra; Brown v. Hamilton, 135 N. C., 10, 47 S. E., 128; In re Champion, 45 N. C., 246.
We conclude that tbe trial court properly construed tbe will as sufficient to pass tbe real estate. This defeats tbe plaintiff’s action.
Affirmed.